UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2011  July 31, 2011 Item 1: Reports to Shareholders Vanguard U.S. Government Bond Funds Semiannual Report July 31, 2011 Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund > For the six months ended July 31, 2011, returns for the Vanguard U.S. Government Bond Funds ranged from 1.37% for Investor Shares of the Short-Term Treasury Fund to 9.03% for Admiral Shares of the Long-Term Treasury Fund. > The funds posted mixed results when compared with the average returns of peer-group funds, and the performance of their respective benchmark indexes. > Treasury bond prices rose substantially and yields fell in tandem as investor concern mounted about the fiscal and economic outlooks for the United States and Europe. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Advisors Report. 10 Short-Term Treasury Fund. 15 Short-Term Federal Fund. 28 Intermediate-Term Treasury Fund. 42 GNMA Fund. 55 Long-Term Treasury Fund. 70 About Your Funds Expenses. 83 Trustees Approve Advisory Arrangements. 86 Glossary. 88 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended July 31, 2011 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.32% 0.34% 1.03% 1.37% Admiral Shares 0.44 0.40 1.03 1.43 Barclays Capital U.S. 15 Year Treasury Bond Index 1.98 Short-Term U.S. Treasury Funds Average 1.45 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard Short-Term Federal Fund Investor Shares 0.73% 0.54% 1.11% 1.65% Admiral Shares 0.85 0.60 1.11 1.71 Barclays Capital U.S. 15 Year Government Bond Index 1.88 15 Year Government Funds Average 1.24 15 Year Government Funds Average: Derived from data provided by Lipper Inc. Vanguard Intermediate-Term Treasury Fund Investor Shares 1.44% 1.14% 3.76% 4.90% Admiral Shares 1.56 1.20 3.76 4.96 Barclays Capital U.S. 510 Year Treasury Bond Index 6.09 General U.S. Treasury Funds Average 5.39 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard GNMA Fund Investor Shares 3.23% 1.65% 2.61% 4.26% Admiral Shares 3.35 1.71 2.61 4.32 Barclays Capital U.S. GNMA Bond Index 4.68 GNMA Funds Average 3.96 GNMA Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Funds Total Returns Six Months Ended July 31, 2011 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 3.42% 1.91% 7.06% 8.97% Admiral Shares 3.54 1.97 7.06 9.03 Barclays Capital U.S. Long Treasury Bond Index 9.09 General U.S. Treasury Funds Average 5.39 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Funds Performance at a Glance January 31, 2011 , Through July 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.70 $10.81 $0.036 $0.000 Admiral Shares 10.70 10.81 0.042 0.000 Vanguard Short-Term Federal Fund Investor Shares $10.77 $10.89 $0.057 $0.000 Admiral Shares 10.77 10.89 0.063 0.000 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.34 $11.76 $0.125 $0.006 Admiral Shares 11.34 11.76 0.132 0.006 Vanguard GNMA Fund Investor Shares $10.73 $11.01 $0.174 $0.000 Admiral Shares 10.73 11.01 0.180 0.000 Vanguard Long-Term Treasury Fund Investor Shares $10.77 $11.53 $0.197 $0.000 Admiral Shares 10.77 11.53 0.203 0.000 3 Chairmans Letter Dear Shareholder, The financial markets were gripped by anxiety during much of the six months ended July 31and, indeed, as I was writing this letter shortly afterward. Because U.S. Treasury securities are a particularly sensitive gauge of investors level of confidence, this directly affected the performance of your funds. Typically, as concerns climb, so does demand for Treasuries, while yields decline simultaneously. As you can see in the tables that open this report, capital returnthe price change that reflects market demandwas dominant by far in each funds total return. These market dynamics helped produce six-month returns that ranged from 1.37% for Investor Shares of the Short-Term Treasury Fund to 9.03% for Admiral Shares of the Long-Term Treasury Fund. Our GNMA Fund, which returned about 4%, was influenced by a somewhat different set of forces, which Ill discuss later. As I noted, stress in the markets continued after the close of our reporting period. On August 5, Standard & Poors downgraded its credit rating of U.S. government bonds from AAA to AA+. This sparked a sharp reaction from the stock market and, somewhat paradoxically, a surge in demand for Treasuries. S&P said its action was prompted, in large part, by concern about the effectiveness, stability, and predictability of American policymaking 4 and political institutionsin other words, the political gridlock on vivid display during the debt-ceiling debate. The downgrade was controversial, and the other major rating agencies reaffirmed their decision to continue giving the highest ratings to U.S. debt. At Vanguard, our credit analysts and economists regularly assess the financial strength of the United States and other sovereign borrowers. Our confidence in bonds backed by the full faith and credit of the U.S. governmentthat is, its unconditional guarantee to make principal and interest paymentsremains unshaken, and we have cautioned investors against overreacting to the S&P downgrade. Bonds rallied in the U.S. market as investors sought safety Well before the credit downgrade, investors sought refuge from other troubles: Europes debt dramas (which included a second bailout for Greece), the economic shocks produced by the Japanese tsunami and its aftermath, the growing suspicion that an already slow economic recovery was rapidly losing steam, and the prolonged tussle in Congress over the nations debt ceiling. For the full six months, the broad U.S. taxable bond market returned more than 4%. Rising prices for bonds are a mixed blessing, of course; they imply lower yields on future investment. Market Barometer Total Returns Periods Ended July 31, 2011 Six One Five Years Months Year (Annualized) Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 4.23% 4.44% 6.57% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 6.27 3.24 4.90 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.13 1.78 Stocks Russell 1000 Index (Large-caps) 1.62% 20.68% 2.80% Russell 2000 Index (Small-caps) 2.63 23.92 4.00 Dow Jones U.S. Total Stock Market Index 1.55 20.83 3.27 MSCI All Country World Index ex USA (International) 1.39 17.36 3.18 CPI Consumer Price Index 2.59% 3.63% 2.11% 5 The yields on money market instruments such as Treasury bills remained near 0%, consistent with the Federal Reserve Boards target for short-term interest rates. (And, it appears, low rates will continue: Shortly after our reporting period ended, the Federal Reserve pledged to keep short-term rates low, possibly for as long as two years.) Stocks worldwide crept higher in a treacherous marketplace Global stock markets struggled to find direction, as every positive signal seemed to be paired with its negative. The good news included surprisingly strong corporate profits, which proved a source of investor optimism through much of the period. The counterpoint was a series of increasingly glum economic reports. Expectations that the U.S. economic expansion would accelerate in the second half of the year gave way to worries about the possibility of recession. The Dow Jones U.S. Total Stock Market Index finished the period with a return of 1.55%. Across the globe, stock returns were similarly modest. Treasuries safe haven allure remained undiminished Despite the anxiety created by the delay in raising the debt ceiling and the specter of a potential U.S. default, investors flocked to Treasury securities during the six-month period. The U.S. governments securities retained their unique worldwide status as Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.22% 0.10% 0.48% Short-Term Federal Fund 0.22 0.10 0.86 Intermediate-Term Treasury Fund 0.22 0.10 0.61 GNMA Fund 0.23 0.11 0.98 Long-Term Treasury Fund 0.22 0.10 0.61 The fund expense ratios shown are from the prospectus dated May 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2011, the funds annualized expense ratios were: for the Short-Term Treasury Fund, 0.21% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.21% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.21% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.22% for Investor Shares and 0.11% for Admiral Shares; for the Long-Term Treasury Fund, 0.21% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, 15 Year Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 a safe haven investment. Amid strong demand, prices rose and yields across all but the shortest Treasury maturities dropped sharplyeven though yields were already at or near generational lows. Funds with longer durationa measure of sensitivity to interest rate changesoutperformed most others, because longer-duration funds typically stand to gain more in price appreciation when yields fall. This trend was reflected in the Vanguard funds returns. The Short-Term Treasury and Short-Term Federal Funds returned 1.37% and 1.65%, respectively, for Investor Shares, while the Intermediate-Term Treasury Fund returned 4.90% and the Long-Term Treasury Fund 8.97% for Investor Shares. These four funds generally have shorter durations than their benchmark indexes, and they ended the period a bit behind the index returns; the Intermediate-Term Treasury Fund lagged most. Compared with the average returns of their peer groups, the funds results were mixed, as you can see on pages 1 and 2. I want to note, however, that the Long-Term Treasury Funds large margin of outperformance occurred in part because its peer group includes many intermediate-term funds, which have shorter durations than long-term funds. To take advantage of attractive investment opportunities and consistent with their investment mandates, each of the Treasury funds selectively invested in Yields 30-Day SEC Yields on January 31, July 31, Bond Fund (Investor Shares) 2011 2011 Short-Term Treasury 0.54% 0.32% Short-Term Federal 0.92 0.73 Intermediate-Term Treasury 1.98 1.44 GNMA 3.27 3.23 Long-Term Treasury 4.09 3.42 mortgage-backed securities supported by the U.S. government, such as those issued by the Federal National Mortgage Association (FNMA) or backed by the Government National Mortgage Association (GNMA). By the end of the six-month period, the three Treasury-focused funds held about 12% of their assets in these securities, up from negligible amounts six months earlier. The GNMA Fund returned about 4%, a step behind its benchmark index but ahead of the average return of competitive funds. The fund focuses on securities backed by pools of residential mortgages that are guaranteed as to timely payment of interest and dividends by GNMA, a unit of the Department of Housing and Urban Development. The funds advisor, Wellington Management Company, continued its strategy of emphasizing sectors of the GNMA market, such as higher-coupon GNMA securities, where the potential for homeowner mortgage refinancingwhich can reduce income to the fundhas historically been higher. In doing this, the advisor balances risk and reward: On the one hand, these higher-coupon securities represent higher-interest mortgages that would seem to be likely candidates for refinancing, given that mortgage interest rates are historically low; on the other hand, many homeowners have been unable to refinance for several reasons, including stricter bank-lending standards. As other market participants have realized the benefits of this strategy and bid up prices, the funds advisor reduced its higher-coupon emphasis somewhat. Expect the unexpected and keep a steady hand on the tiller Almost in the blink of an eye, seven months of year-to-date gains in the stock market were erased in late July and early August amid the final days of the U.S. debt-ceiling debate. As they often do, bonds moved in the opposite direction, somewhat less dramatically but still significantly: In the last five days of July, the broad U.S. bond market snapped back by almost one full percentage point. Although volatility is a fact of life in investing, 2011 really stands out in terms of the utter unpredictability of events in the world at large and in the financial markets. Unforeseen developments such as political upheaval in the Middle East and North Africa, natural disaster in Japan, and a downgrade in the U.S. credit rating remind us that we always need to expect the unexpected. 8 It may go against the grain of human nature to stay the course during uncertain times, but history doesnt lie. Regardless of whats happening in the markets, sticking with a sound and diversified investment plan that is tailored to your personal goals, time frame, and risk tolerance has generally proven to be the best course of action. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 10, 2011 9 Advisors Report For the Short-, Intermediate-, and Long-Term Treasury Funds, and the Short-Term Federal Fund For the six months ended July 31, 2011, returns for the U.S. Government Bond Funds managed by Vanguard Fixed Income Group ranged from 1.37% for Investor Shares of the Short-Term Treasury Fund to 9.03% for Admiral Shares of the Long-Term Treasury Fund. The funds trailed their benchmark indexes. Results for the Short-Term and Intermediate-Term Treasury Funds were a step behind the average returns of their respective peer-group funds, while returns for the Short-Term Federal and Long-Term Treasury Funds were ahead of the average returns for competitive funds. The investment environment and management For the Treasury funds As the period progressed, the self- sustaining nature of the economic recovery in the United States was called into question. Gross domestic product (GDP) grew more slowly than expected in the second calendar quarter, and the figure for first-quarter GDP was drastically revised downward to almost a flat rate of growth (from 1.3% to 0.4%). Fears of a double-dip recession resurfaced. Events abroad did not help matters. In Japan, of course, the tsunami, earthquake, and ensuing nuclear disaster have probably tilted the economythe worlds third-largestback into recession, and have Yields of U.S. Treasury Bonds January 31, July 31, Maturity 2011 2011 2 years 0.57% 0.36% 3 years 0.96 0.55 5 years 1.96 1.37 10 years 3.38 2.80 30 years 4.57 4.13 Source: Vanguard. 10 disrupted its worldwide export pipeline. In Europe, the headlines created a sense of déjà vu as investors focused again on Greeces possible default on its debt and the consequences for other fiscally stretched European nations. Closer to home, fears were raised about a potential U.S. default as debt-ceiling negotiations dragged on in Washington. Some of these events reached a resolution of sorts just before and just after the end of our reporting period. Greece received a second bailout (it got the first last year). The debt-ceiling negotiations were concluded at virtually the last minutewhich, of course, didnt go unnoticed by the major rating agencies. Standard & Poors, which had warned in April of a material risk that policymakers would have difficulty addressing medium- to long-term budgetary challenges, lowered the long-term debt rating of the U.S. government from AAA to AA+. As the stock and bond markets reacted dramatically, the Federal Reserve announced that it had altered its outlook for the economy and suggested that it would keep its federal funds target rate exceptionally lowits already between 0% and 0.25%, of coursefor as long as two years. Treasuries rallied in response and the yield curve flattened. As we reported to you in our January 31 annual report, economists were then forecasting a self-sustaining economic recovery, and conditions did indeed seem to be improving. We therefore modestly reduced the funds durations early in the new fiscal year. (Duration is a gauge of a funds sensitivity to interest rate changes.) Our aim was to reduce the effect on the funds of rising interest rates that would result from a return to economic growth. As it became increasingly apparent that economic conditions were actually eroding instead, and that the European debt crisis was far from over, we lengthened our duration in the Treasury (and Short-Term Federal) portfolios. In an environment in which investors continued to favor Treasurieswhich retained their traditional status as a safe-haven investment despite the debt-ceiling debateTreasury bond prices rose. The rally created an opportunity to diversify the portfolios investments (within prospectus constraints) into U.S. government agency mortgage-backed securities. With the Fed keeping monetary policy on hold and economic conditions becoming more uncertain, we have positioned the Short- and Intermediate-Term Treasury Funds to be ready for a rally at the longer ends of their maturity ranges. We expect yields of 30-year Treasuries to struggle relative to 10-year maturities, so our strategy is to remain nimble and focus our investments on portions of the yield curve where opportunities are more attractive. There are many forces at play in the United States and Europe that will likely lead to a prolonged period of economic uncertainty and limited job growth. Treasury yields 11 should remain relatively low in such an environment. Real progress will remain subdued until the effects of the sovereign-debt deleveraging cycle in the United States and abroad have run their course. Until then, the U.S. economy remains vulnerable to economic shocks. For the Short-Term Federal Fund The Short-Term Federal Fund invests primarily in bonds issued or guaranteed by the federal government or federal agencies. During the six months just ended, the fund remained primarily invested in federal agency debentures; however, we also increased our holdings of government mortgage-backed securities (MBS). MBS represent residential mortgages that are pooled together to form a security. Most are issued by Fannie Mae, Freddie Mac, and Ginnie Mae, each of which guarantees principal and interest on the bonds. As of July 31, government-backed MBS accounted for about 23% of assets in the Short-Term Federal Fund (roughly twice the weighting of these securities in the three Treasury funds). We believe that, over the long term, there will be continued demand for high-quality assets backed by the federal government, including agency-issued MBS. Given the political focus on reducing the governments role in the mortgage markets, we expect this strong demand to be met with diminishing supply. In addition, weak refinancing activitydespite record-low mortgage rateshas created opportunities in MBS. Slow prepayments allow MBS to pay their coupons for longer periods than would be expected if borrowers could easily refinance. Prepayments have been slow for several reasons, including the reduced availability of mortgage credit and continued weakness in the housing market. In terms of the funds positioning in debentures, we favor the longer-maturity portion of the yield curve because of the slightly more generous yield spreads there. Spreads on the shorter end of the maturity spectrum remain very tight and offer little pickup over Treasuries. Standard & Poors lowering of the United States credit rating has had little effect on the returns of the Short-Term Federal Fund, and we do not expect that to change. Kenneth E. Volpert, CFA Principal and Head of Taxable Bond Group David R. Glocke, Principal Ronald M. Reardon, Principal Vanguard Fixed Income Group August 18, 2011 For the GNMA Fund For the six months ended July 31, Vanguard GNMA Fund returned 4.26% for Investor Shares and 4.32% for Admiral Shares. The funds return was close to that of its benchmark index and ahead of the average return of peer-group funds. The investment environment Positive economic fundamentals led to growing optimism about continued recovery in the U.S. throughout much of the half-year. This was particularly true early in the period, despite political unrest across the Middle East, the tragic events 12 accompanying the earthquake in Japan, and ongoing sovereign-debt difficulties in Europe. However, investors risk appetite deteriorated later in the period. While Europes crisis deepened, polarized debate regarding the U.S. debt ceiling intensified. The prospect of an unprecedented credit-rating downgrade of U.S. Treasuries unnerved market participants further still (and this did occur early in August). Lastly, weaker-than-expected economic data raised concerns about the recoverys sustainability. The Federal Reserve maintained its accommodative stance, holding its key interest rate in the 0% to 0.25% range and completing its $600 billion bond-buying program as scheduled. Most Treasury yields declined. Mortgage-backed securities (MBS) performed well, which was notable in light of considerable legislative and regulatory activity during the period. One major example was the proposed definition of a Qualified Residential Mortgage, a focus of interest because of the potential impact on both homebuyers and lenders. If the proposal is adopted, agency MBSsuch as those issued by Fannie Mae, in which the fund invests some of its assetswould be considered Qualified Residential Mortgages and would thus be exempt from expected risk retention requirements forcing MBS issuers to retain ownership of a portion of their securities. In addition, the U.S. Treasury announced that it would be selling its holdings of MBS, which total more than $140 billion, at a gradual and orderly pace over about a year. The measured pace of MBS selling, coupled with the anticipation of relatively modest net supply of issues outstanding, was generally supportive of the market. Moreover, MBS have seen substantial investor appetite, including strong demand from real estate investment trusts (REITs). GNMA pass-through securities, in particular, performed well, in part because of a perceived decrease in prepayment risk. In April the Federal Housing Administration increased mortgage insurance premiums, making it more difficult for borrowers to refinance GNMA loans. This essentially reduced GNMA prepayment risk relative to conventional MBS. In addition, demand for GNMA securities remained notably strong among overseas investors attracted by the explicit U.S. government guarantee. This benefited performance. Fund successes As has been the case in difficult past periods, the fund finds a harbor from stormy seas by increasing its allocation to GNMA securities, with their full faith and credit guarantee, beyond the 80% mandated in our prospectus. Fund performance has benefited from this bias, as well as from our work to select holdings that can best mitigate prepayment risk. The fund outperformed its peers in Lippers GNMA Funds group for the period, helped by its allocation to certain securities 13 (consistent with its investment mandate) outside of its benchmark, the Barclays Capital U.S. GNMA Bond Index. We believe the funds low expense ratio is a tremendous competitive asset. Because our expenses are lower than those of many other GNMA funds, we are able to post competitive returns without taking on additional risk or sacrificing liquidity. Fund shortfalls Compared with its benchmark index, the fund lagged modestly for the half-year in part because of security selection. During the period we intensified our focus on avoiding those securities with underlying mortgages most likely to be refinanced. Given that mortgage rates were fairly stable during this time, our focus on buying prepayment protection was not rewarded. Fund positioning As we head deeper into 2011, we believe that more of the bond markets returns will be driven by income rather than by capital appreciation, which was the past years story. Although GNMAs yield advantage over U.S. Treasuries has decreased somewhat, in our view GNMAs still offer compelling opportunity. Given recent declines in Treasury rates, MBS spreads over Treasuries are more attractive than the yield of the 5-year Treasury note. In addition, rates of prepayment are significantly lower than they have been in past cycles. The decline in residential real estate prices has made it harder for borrowers to refinance their mortgage loans without contributing cash. Also, mortgage lending has become more restrictive in recent years, as credit is available only to the highest-quality borrowers. We continue to favor securities with coupons on both the higher and lower ends of the spectrum, where prepayments are expected to remain muted. We are generally avoiding the middling coupons, as we feel they are more vulnerable to heightened prepayment risk, especially if rates fall. We believe that the sector will continue to be attractive to investors seeking high-quality assets with excellent liquidity. However, it is important to keep in mind that, like all bond funds, the GNMA Fund is likely to struggle once interest rates begin to rise again. We view that as an unlikely scenario in the near term, but a future environment of rising rates is almost certainly a matter of when rather than if. Michael F. Garrett Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP August 11, 2011 14 Short-Term Treasury Fund Fund Profile As of July 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.22% 0.10% 30-Day SEC Yield 0.32% 0.44% Financial Attributes Barclays Barclays 15 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 57 110 7,912 Yield to Maturity (before expenses) 0.6% 0.6% 2.6% Average Coupon 1.9% 2.1% 4.2% Average Duration 2.2 years 2.6 years 5.2 years Average Effective Maturity 2.6 years 2.7 years 7.4 years Short-Term Reserves 0.5%   Sector Diversification (% of portfolio) Government Mortgage-Backed 12.6% Treasury/Agency 87.4 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 15 Year Aggregate Treasury Bond Index Index R-Squared 0.85 0.47 Beta 0.65 0.27 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 0.5% 1 - 3 Years 66.7 3 - 5 Years 28.8 5 - 7 Years 3.3 7 - 10 Years 0.7 Distribution by Credit Quality (% of portfolio) U.S. Government 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2011, the annualized expense ratios were 0.21% for Investor Shares and 0.10% for Admiral Shares. 15 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2001, Through July 31, 2011 Barclays 15 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2002 5.05% 1.88% 6.93% 7.37% 2003 3.98 3.43 7.41 7.17 2004 2.56 0.18 2.74 2.55 2005 2.64 -1.79 0.85 0.95 2006 3.20 -1.34 1.86 1.46 2007 4.30 -0.48 3.82 3.83 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.34 1.03 1.37 1.98 Note: For 2012, performance data reflect the six months ended July 31, 2011. Average Annual Total Returns: Periods Ended June 30, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 1.50% 4.51% 2.96% 1.08% 4.04% Admiral Shares 2/13/2001 1.62 4.63 3.09 1.08 4.17 See Financial Highlights for dividend and capital gains information. 16 Short-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (111.1%) U.S. Government Securities (98.5%) United States Treasury Bill 0.020% 8/11/11 459,000 458,968 United States Treasury Bill 0.055% 8/25/11 290,000 289,968 United States Treasury Note/Bond 0.625% 7/31/12 50,000 50,164 United States Treasury Note/Bond 1.750% 8/15/12 75,000 76,125 United States Treasury Note/Bond 0.375% 9/30/12 385,000 385,300 United States Treasury Note/Bond 1.375% 10/15/12 55,000 55,713 United States Treasury Note/Bond 1.375% 11/15/12 312,000 316,340 United States Treasury Note/Bond 0.500% 11/30/12 20,000 20,053 United States Treasury Note/Bond 1.125% 12/15/12 191,000 193,149 United States Treasury Note/Bond 0.625% 12/31/12 250,000 251,095 United States Treasury Note/Bond 1.375% 1/15/13 242,000 245,744 United States Treasury Note/Bond 0.625% 2/28/13 290,000 291,314 United States Treasury Note/Bond 0.625% 4/30/13 517,000 519,425 United States Treasury Note/Bond 1.375% 5/15/13 75,000 76,360 United States Treasury Note/Bond 1.125% 6/15/13 248,000 251,487 United States Treasury Note/Bond 0.500% 11/15/13 110,000 110,257 United States Treasury Note/Bond 4.250% 11/15/13 280,000 304,587 United States Treasury Note/Bond 1.250% 2/15/14 200,000 204,094 United States Treasury Note/Bond 1.250% 3/15/14 140,000 142,952 United States Treasury Note/Bond 1.750% 3/31/14 158,000 163,358 United States Treasury Note/Bond 1.875% 4/30/14 100,000 103,766 United States Treasury Note/Bond 2.250% 5/31/14 30,000 31,472 United States Treasury Note/Bond 2.625% 6/30/14 30,000 31,814 United States Treasury Note/Bond 2.375% 8/31/14 280,000 295,226 United States Treasury Note/Bond 2.375% 9/30/14 125,000 131,855 United States Treasury Note/Bond 2.375% 10/31/14 70,000 73,883 United States Treasury Note/Bond 2.125% 11/30/14 16,000 16,770 United States Treasury Note/Bond 2.625% 12/31/14 5,000 5,326 1 United States Treasury Note/Bond 2.250% 1/31/15 190,000 200,005 United States Treasury Note/Bond 2.375% 2/28/15 150,000 158,625 United States Treasury Note/Bond 1.750% 7/31/15 220,000 227,150 United States Treasury Note/Bond 1.250% 9/30/15 100,000 101,016 United States Treasury Note/Bond 1.250% 10/31/15 40,000 40,350 United States Treasury Note/Bond 1.375% 11/30/15 12,000 12,156 United States Treasury Note/Bond 2.000% 1/31/16 5,000 5,190 United States Treasury Note/Bond 2.625% 2/29/16 100,000 106,531 United States Treasury Note/Bond 2.250% 3/31/16 85,000 89,051 17 Short-Term Treasury Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) United States Treasury Note/Bond 2.000% 4/30/16 80,000 82,800 United States Treasury Note/Bond 1.750% 5/31/16 57,000 58,256 United States Treasury Note/Bond 1.500% 6/30/16 3,000 3,026 United States Treasury Note/Bond 1.500% 7/31/16 50,000 50,351 Conventional Mortgage-Backed Securities (12.6%) 2,3,4 Fannie Mae Pool 3.500% 8/1/41 13,250 12,948 2,3,4 Fannie Mae Pool 4.000% 6/1/408/1/41 46,580 47,342 2,3,4 Fannie Mae Pool 4.500% 8/1/41 58,250 60,798 2,3,4 Fannie Mae Pool 5.000% 6/1/418/1/41 107,750 114,990 2,3,4 Fannie Mae Pool 5.500% 7/1/419/1/41 96,000 103,938 2,3,4 Fannie Mae Pool 6.000% 5/1/379/1/41 64,537 70,769 Fannie Mae Pool 7.000% 11/1/153/1/16 562 610 2,3,4 Freddie Mac Gold Pool 3.500% 8/1/41 3,000 2,929 2,3,4 Freddie Mac Gold Pool 4.000% 8/1/41 22,000 22,344 2,3,4 Freddie Mac Gold Pool 4.500% 8/1/41 28,500 29,702 2,3,4 Freddie Mac Gold Pool 5.000% 8/1/41 21,500 22,911 2,3,4 Freddie Mac Gold Pool 5.500% 4/1/168/1/41 35,488 38,427 2,3,4 Freddie Mac Gold Pool 6.000% 8/1/41 30,750 33,816 Freddie Mac Gold Pool 7.000% 9/1/151/1/16 161 176 Ginnie Mae I Pool 4.000% 8/1/419/1/41 16,750 17,253 Ginnie Mae I Pool 4.500% 8/1/419/1/41 67,500 71,655 Ginnie Mae I Pool 5.000% 7/1/418/1/41 61,750 67,269 Ginnie Mae I Pool 5.500% 8/1/41 13,000 14,377 Ginnie Mae II Pool 4.000% 8/1/41 12,500 12,898 Ginnie Mae II Pool 4.500% 8/1/41 17,250 18,344 Ginnie Mae II Pool 5.000% 8/1/41 15,000 16,369 Ginnie Mae II Pool 5.500% 8/1/41 12,000 13,294 Total U.S. Government and Agency Obligations (Cost $6,950,706) Temporary Cash Investment (0.9%) Repurchase Agreement (0.9%) Barclays Capital Inc. (Dated 7/29/11, Repurchase Value $57,349,000, collateralized by U.S. Treasury Note 1.375%, 10/15/12) (Cost $57,348) 0.150% 8/1/11 57,348 57,348 Total Investments (112.0%) (Cost $7,008,054) Other Assets and Liabilities (-12.0%) Other Assets 540,964 Liabilities (1,299,221) Net Assets (100%) 18 Short-Term Treasury Fund Market Value  ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 7,081,579 Receivables for Investment Securities Sold 504,495 Receivables for Capital Shares Issued 6,909 Other Assets 29,560 Total Assets Liabilities Payables for Investment Securities Purchased 1,273,663 Payables for Capital Shares Redeemed 11,138 Other Liabilities 14,420 Total Liabilities Net Assets At July 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 6,236,952 Undistributed Net Investment Income  Accumulated Net Realized Gains 17,105 Unrealized Appreciation (Depreciation) Investment Securities 73,525 Futures Contracts (4,260) Net Assets Investor SharesNet Assets Applicable to 158,546,617 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 426,539,915 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares  See Note A in Notes to Financial Statements. 1 Securities with a value of $8,950,000 have been segregated as initial margin for open futures contracts. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of July 31, 2011. See accompanying Notes, which are an integral part of the Financial Statements. 19 Short-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2011 ($000) Investment Income Income Interest 28,586 Total Income 28,586 Expenses The Vanguard GroupNote B Investment Advisory Services 472 Management and AdministrativeInvestor Shares 1,415 Management and AdministrativeAdmiral Shares 1,209 Marketing and DistributionInvestor Shares 289 Marketing and DistributionAdmiral Shares 713 Custodian Fees 57 Shareholders ReportsInvestor Shares 28 Shareholders ReportsAdmiral Shares 7 Trustees Fees and Expenses 3 Total Expenses 4,193 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 37,751 Futures Contracts (20,647) Realized Net Gain (Loss) 17,104 Change in Unrealized Appreciation (Depreciation) Investment Securities 50,945 Futures Contracts (4,259) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 20 Short-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2011 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 24,393 77,593 Realized Net Gain (Loss) 17,104 107,343 Change in Unrealized Appreciation (Depreciation) 46,686 (50,626) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares (5,992) (24,234) Admiral Share (18,401) (53,359) Realized Capital Gain 1 Investor Shares  (37,066) Admiral Shares  (84,641) Total Distributions (24,393) (199,300) Capital Share Transactions Investor Shares (177,656) (453,034) Admiral Shares (127,123) 707,893 Net Increase (Decrease) from Capital Share Transactions (304,779) 254,859 Total Increase (Decrease) (240,989) 189,869 Net Assets Beginning of Period End of Period 1 Includes fiscal 2011 short-term gain distributions totaling $47,167,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 21 Short-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2011 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .036 .116 .175 .251 .444 .436 Net Realized and Unrealized Gain (Loss) on Investments .110 .089 .092 .225 .540 (.050) Total from Investment Operations .146 .205 .267 .476 .984 .386 Distributions Dividends from Net Investment Income (.036) (.116) (.170) (.283) (.444) (.436) Distributions from Realized Capital Gains  (.199) (.177) (.103)   Total Distributions (.036) (.315) (.347) (.386) (.444) (.436) Net Asset Value, End of Period Total Return 1 1.37% 1.92% 2.50% 4.49% 9.84% 3.82% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,713 $1,874 $2,343 $2,812 $1,707 $1,328 Ratio of Total Expenses to Average Net Assets 0.21% 0.22% 0.22% 0.21% 0.22% 0.26% Ratio of Net Investment Income to Average Net Assets 0.69% 1.07% 1.62% 2.15% 4.26% 4.24% Portfolio Turnover Rate 250% 2 124% 130% 156% 120% 114% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 88% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Short-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2011 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .042 .129 .187 .262 .457 .452 Net Realized and Unrealized Gain (Loss) on Investments .110 .089 .092 .225 .540 (.050) Total from Investment Operations .152 .218 .279 .487 .997 .402 Distributions Dividends from Net Investment Income (.042) (.129) (.182) (.294) (.457) (.452) Distributions from Realized Capital Gains  (.199) (.177) (.103)   Total Distributions (.042) (.328) (.359) (.397) (.457) (.452) Net Asset Value, End of Period Total Return 1.43% 2.05% 2.60% 4.60% 9.98% 3.98% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,610 $4,690 $4,031 $3,945 $2,667 $2,179 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.12% 0.11% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 0.80% 1.19% 1.72% 2.25% 4.38% 4.40% Portfolio Turnover Rate 250% 1 124% 130% 156% 120% 114% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes 88% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Short-Term Treasury Fund Notes to Financial Statements Vanguard Short-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities, and is compensated by interest earned on the proceeds of the initial sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations to deliver purchased securities. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 24 Short-Term Treasury Fund In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011-03, Transfers and Servicing (Topic 860)Reconsideration of Effective Control for Repurchase Agreements. The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management is currently assessing whether the ASU will affect the accounting for the funds mortgage-dollar-roll transactions. 5. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (January 31, 20082011), and for the period ended July 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At July 31, 2011, the fund had contributed capital of $1,009,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.40% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 25 Short-Term Treasury Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
